Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1,12,19 are objected to because of the following informalities: 
In regard to claim 1, messaged should be changed to messages…comprise should be changed to comprises.
In regard to claim 12, “with” should be added between communicate and a wireless device…
In regard to claim 19, (y) should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,19,21,22, 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1,22 recites, “wherein the upper layer protocol data unit is encapsulated within the payload of a layer 2 MAC frame… wherein each of the second plurality of messaged comprise an upper layer protocol data unit encapsulated within the payload of a layer 2 MAC frame…” it’s unclear whether the above “a layer 2 MAC frame” cited above is the same as the “as at least one layer 2 MAC frame”.

Claim 19 recites the limitation, “the radio device”, “the wireless sensor device”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 21 recites the limitation, “the reduced rate”, “the filtered out messages”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 26 recites the limitation, “the acknowledgement detection criterion…”.  There is insufficient antecedent basis for this limitation in the claim.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 1, 8, 12, 22, 25, 26.
	For example it fails to teach limitations as cited in claim 1, the electronic chip is arranged to configure the wireless device to operate in a first mode in which the wireless device transmits a first plurality of messages via the radio to a relay device, wherein each of the first plurality of messaged comprises  an IPv6 packet header and an upper layer protocol data unit, wherein the upper layer protocol data unit is encapsulated within the payload of a layer 2 MAC frame, wherein the electronic chip is arranged to operate in a second mode in which the wireless device transmits a second 3plurality of messages via the radio to the relay device, wherein each of the second plurality of messaged comprise an upper layer protocol data unit encapsulated within the payload of a layer 2 MAC frame; and wherein the electronic chip is arranged to transition from the first mode to the second mode by transmitting a header information message via the radio to the relay device, wherein the relay device provides a header insertion service, wherein the header information message comprises at least an address of the wireless device, wherein the address is  used to construct an IPv6 source address or an address of a host device, wherein the address of the host device is  used to construct an IPv6 destination address;  the prior art of record also fails ti teach limitations of claim 12,  wherein the electronic chip is arranged to configure the relay device to relay a plurality of messages from a wireless device to a server, wherein the electronic chip is arranged to relay messages from the server to the wireless device; wherein the electronic chip is arranged receive a message from the wireless device, wherein the message comprises a request and a detection criterion, wherein the request indicates that messages of a message type received at the relay device from the server be sent to the wireless device at a reduced rate, wherein the detection criterion is arranged to detect messages of the message type; wherein the electronic chip is arranged apply the detection criterion to filter out messages of the message type received from the server, wherein the electronic chip is arranged forward the filtered out messages of the message type to the wireless device via the radio at the reduced rate which clearly support by the specification on pages 7-20.  This feature in light of other features of the independent claims 1, 8, 12, 22, 25, 26 enable claims’ allowable.
	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haserodt (us 8,831,002) discloses a first message associated with a first communication session is received at a container. The first message is modified by adding a new header. The first message may be processed in the container. At least a portion of the new header is removed from the modified message. The removed portion of the new header is stored. The modified message without the removed portion is sent outside the container. A second message associated with the first communication message is received at the container. The stored portion of the new header is inserted into the second message. The second message with the inserted portion of the new header is processed in the container. The portion of the new header is removed from the second message and the second message is sent outside the container.

Xie (us 10,021,688) discloses a method for managing pending acknowledgement (ACK) packets in a communication device is provided. The method can include the communication device monitoring a status of a transmit queue for packets to be sent over a network; detecting a queue condition indicative of congestion causing a delay in sending one or more ACK packets pending in the transmit queue; and discarding a set of one or more ACK packets from the transmit queue in response to the queue condition. The discarded set of one or more ACK packets can include one or more oldest ACK packets of the ACK packets pending in the transmit queue. A most recent ACK packet pending in the transmit queue can remain pending in the transmit queue after the set of one or more ACK packets has been discarded.

Pullen (us 8,369,348) discloses method for adjusting the filtering of acknowledgments (ACKS) in a TCP environment. State variables are used to keep track of, first, the number of times an ACK has been promoted into (a variable which can be stored on a per-packet basis along with the session ID), and second, the number of times an ACK is allowed to be promoted into (which can be global, or can be stored per-session).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUYEN M DOAN/Primary Examiner, Art Unit 2452